Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
Status of the Application
Claims 1-3, 6, 9-11, 13-17, 20, 23-25 and 28 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Amendment to the Claims and Remarks filed on 12/21/2020.
Claims 1 and 15 are currently amended.
Claims 2-3, 6, 9, 11, 13-14, 16-17, 20, 23-25 and 28 are as previously presented.
Claims 4-5, 7-8, 12, 18-19, 21-22 and 26-27 are cancelled and are not considered at this time.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6, 9-11, 13-17, 20, 23-25 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-3, 6, 9-11 and 13-14 fall within the statutory category of a method.  Claims 15-17, 20, 23-25 and 28 fall within the statutory category of an article of manufacture as tangible computer-readable media.   Claims 1 and 15 are directed to an abstract idea as mental processes and certain methods of organizing human activity.  
The limitation of generating for the particular patient and from the received data and from a model trained using analyte data for the populations of patients and arranged for comparison to values for the patient a value for a first condition and a value for the second condition indicated by a first and second plurality of analytes from a particular patient, as drafted, is a step executed by a tangible computer-readable media that, under its broadest reasonable interpretation, covers mental processes.  That is, other than reciting “tangible computer-readable media having record thereon instructions that perform operations”, nothing in the claim elements precludes the step from being a function that can be practically performed in the mind.  Generating a value for a condition based on received data and from a model is recited at a high level of generality and can be performed in the human mind by using observation and evaluation.  The model is described as being trained using analyte data from the population of patients and arranged for comparison to values for the particular patient, which is a description of the model and is not claimed as a functional limitation, but rather as a description of the model which is being used to generate the values. The model is not specified and thus use of any model to generate values can be done in the human mind or with pen and 
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claim recites the additional elements – one or more tangible computer-readable media having instructions, a public interface which enables upload of data, a graphical computer display for displaying graph to a caregiver and data displays for healthcare representatives, storing data that aggregates information across multiple different healthcare systems at a computer system, a public interface provided by a computer system for representatives from multiple different healthcare systems to upload patient data and aggregate the data to the population data, receiving data at a computer system and via remote upload, and receiving data via data uploads from multiple geographically-dispersed users and storing the data to the aggregated data for the population of patients.  The tangible computer-readable media, the public interface which enables upload of data, and graphical computer display in these steps is recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The additional element of storing data from multiple systems at a computer system amounts to no more than mere instructions to apply an exception. As per MPEP 2106.05(f)(2), use of a computer in its ordinary capacity for tasks including storing data is invoking computer as a tool and amounts to mere instructions to apply the exception.  Similarly, the use of a public i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Storing the uploaded data to aggregate information for population of patients also amounts to no more than mere instructions to apply the exception because the user of a computer for tasks such as storing data is invoking computers as a tool, as in MPEP 2106.05(f)(2).  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims also include the additional elements of receiving data at a computer system and via remote upload and receiving data via uploads from multiple geographically-dispersed users which is an element that is well-understood, routine and conventional computer functions in the field of data management because it is claimed at a high level of generality and includes receiving or transmitting data, which has been found to be well-understood, routine and conventional computer functions by the Court (MPEP 2106.05(d)(II)(i)  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning 
Claims 2-3, 6, 9-11, 13-14, 16-17, 20, 23-25 and 28 are dependent from Claims 1 and 15 and include all the limitations of Claims 1 and 15.  The dependent claims include additional limitations that are also directed to the same abstract ideas as the independent claims.  Claims 2 and 16 include analyzing data using multivariate pattern recognition techniques which is an abstract idea because it recites mathematical concepts.  Claims 3, 9, 17 and 23 include graphing data and formatting the data to show a scatter plot for review which are also directed to the abstract grouping of mathematical concepts.  Claims 10 and 24 include defining a tool for analyzing the results of data which is a method of organizing human activity.  Claims 11 and 25 include identifying that an administrator has indicated the tool is approved and making the tool available to other users, which falls into the grouping of certain methods of organizing human activity involving interactions between people which includes interactions between a user and a computer.  Claim 13 includes checking received data to confirm it is within acceptable range which is a certain method of organizing human activity including interactions between a user and a computer and could also fall into a mental process because of the use of observation, evaluation, and judgment to make the determination of the data being within an acceptable range.  Claims 6, 14, 20 and 28 include limitations which further specify or limit the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1 and 15.

Response to Arguments 
Applicant’s arguments, see Pages 10-12, “Rejections Under 35 U.S.C. §101”, filed 12/21/2020 with respect to claims 1-3, 6, 9-11, 13-17, 20, 23-25 and 28 have been fully considered but they are not persuasive.
Applicant argues that the present claims are not directed to an abstract idea because they recite particular and non-conventional mechanisms for obtaining patient data which is an application of an idea and not an idea itself.  Applicant respectfully disagrees.  The claims recite providing a public interface which enables upload of patient data, wherein the uploaded data is added to the aggregate data.  As per the rejection above, the public interface which enables upload of data amounts to mere instructions to apply the exception because the use of a user interface for receiving or retrieving data and invoking computers in its ordinary capacity for tasks such as receiving, storing, transmitting data has been found to be mere instructions to apply the exception by the courts (MPEP 2106.05(f)).  Additionally, the user interface itself is described in the specification as a web front-end such as an internet browser ([0092]) for use at a computer terminal such as a tablet or personal computer ([0038]) for transmission of data as 
Applicant argues that the present claims are not directed to an abstract idea because they provide a particular implementation for generating values graphed for a patient. Examiner respectfully disagrees.  Applicant further argues that the values to be graphed are generated using a model which is trained on data from prior patients.  However, the present claims do not include how the model is trained or what the model is, merely describes the model by saying that it has been trained using prior patient data and is used to generate values.  Therefore, this amounts to merely a description of the model which can be executed by the human mind and does not integrate the abstract idea into a practical application.  Therefore, the claims are directed to an abstract idea.
Applicant argues that the present claims recite a particular and technically beneficial mechanism for presenting data to a computer use such as a lab technician or physician and the display of data assists the user in solving a technical problem.  Examiner respectfully disagrees. The result of enabling a physician to improve decision making based on information which has been displayed as a result of the abstract idea does not provide a technical improvement and does not provide an improvement to the computer system itself.  The data analysis or manipulation to determine results which are provided to the physician is the abstract idea itself and the improvements to the abstract idea result in better information to display to a physician for decision making by the physician.  Therefore, the claims are directed to an abstract idea. Claiming the speed or efficiency inherent with applying the abstract idea on a computer does not integrate a judicial exception into a practical application or provide significantly more than 
Applicant argues that the present claims are eligible similar to Trading Technologies Int’l which provided an improvement to a user interface which allows traders to more readily determine what trade to make.  Examiner respectfully disagrees. Unlike the Trading Technologies case, the disclosure and claims in the instant application do not embody the invention of hardware or software specifically designed to improve an interface to overcome a specific data comprehension problem by implementing a specifically structured GUI having a prescribed functionality.  The invention in Trading Technologies provides a technical improvement in the user interface to solve a technical problem described in the specification.  In the instant application, the claims merely include displaying a graphical representation of a graph on a computer display which merely uses a generic computing system to display data, and the structure of the display itself is not identified as an integral part of the inventive solution.  The display of the present claims merely presents data to a user for use in making healthcare decisions and determinations.  This is not a technical problem that is solved by the user interface similar to Trading Technologies.  Therefore, the claims are not eligible similar to that of Trading Technologies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVANGELINE BARR/Primary Examiner, Art Unit 3626